Citation Nr: 1418055	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  09-05 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1955 to February 1958. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington under temporary jurisdiction from the RO in Los Angeles, California. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in Los Angeles.  A transcript of the hearing is associated with the claims file.  

In May 2013 and September 2013, the Board remanded the claim for further development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has the following service-connected disabilities: bilateral hearing loss, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; and hypertrophy of the tonsils, rated as noncompensable.  

2.  The Veteran's service-connected disability ratings do not meet the statutory requirements for a TDIU.

3.  The weight of lay and medical evidence is that the Veteran's service-connected disabilities, individually or in combination, do not preclude him from securing and following a substantially gainful occupation.  

CONCLUSION OF LAW

The criteria for assignment of a total rating based on individual unemployability including referral for consideration on an extra-schedular basis are not met.  38 U.S.C.A. § 1155 (West 2002); §§ 3.340, 3.341, 4.16, 4.19 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In January 2007, the RO provided notice that met the requirements.  The RO explained the criteria for a TDIU including on an extra-schedular basis and the general method for assigning ratings and effective dates.  The RO also explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The Veteran received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment, post-service VA treatment, and identified private treatment records have been obtained and associated with the claims file.  In May and September 2013, the Board remanded the claim for further development including the recovery of records of current VA outpatient treatment and Vocational Rehabilitation counseling, award of Social Security Administration disability benefits, and to obtain an additional audiometric examination.  Recovery of VA treatment records and an additional examination have been accomplished. 

Although the Social Security Administration reported in May 2013 that medical records associated with an award of disability benefits had been destroyed, the Veteran submitted a copy of a January 2001 decision by the SSA Administrative Law Judge awarding disability benefits effective in 1998.  

In written statements and during his Board hearing, the Veteran reported that he applied for VA Vocational Rehabilitation, that he underwent counseling, and that he was granted certain home management benefits but not re-employment training.  On three occasions in January and February 2014, the Appeals Management Center requested records of this counseling from the RO without success.  In a March 2014 report of telephone contact, the Veteran's spouse reported that the Veteran did not receive Vocational Rehabilitation benefits.  Nevertheless, the Board will consider the Veteran's written and hearing testimony as to the nature of the counseling and assistance that he did receive.      

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on a claim.  The Veteran was provided VA examinations for bilateral hearing loss and tinnitus in October 2005, January 2006, October 2007, April 2009, September 2012, and June 2013.  The results have been included in the claims file.  The examinations and opinions involved summary of the history from a review of the record and from reports by the Veteran, lay statements by friends and relatives, and a thorough clinical examination in compliance with regulations and protocols.  No examinations have been obtained to assess the only other service connected disability of the tonsils as the Veteran has not asserted that it has had any impact on his employability.  In a TDIU determination, VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).

Therefore, the Board finds that there has been substantial compliance with the May and September 2013 remand instructions.  

A Veterans Law Judge who chairs a hearing must fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the March 2013 Board hearing, the VLJ advised the Veteran of the basis for the prior determinations and the elements of the claims that were lacking.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim including records of private treatment reported by the Veteran.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits and his representative submitted additional evidence to support the claims.  Consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).   

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II.  Entitlement to a TDIU

The Veteran served as a peacetime U.S. Army paratrooper and armored vehicle crewmember.  His duties were consistent with exposure to high levels of noise from large caliber guns.  He contended in his November 2006 claim, in statements in August 2005, December 2005, January 2006, July 2007, February 2009, and in                                                                             testimony at his Board hearing that he is unable to secure or follow all forms of substantially gainful employment because of his service-connected disabilities, particularly because his service connected bilateral hearing loss and tinnitus imposed safety concerns.  He has also asserted that his hearing aids, while somewhat helpful, are itchy and cause headaches, and therefore, he does not wear them continuously.  See, e.g., March 2013 Board Hearing transcript.  

In an April 2014 brief, the Veteran's representative contended that the Veteran's November 2006 claim for a TDIU should be considered a claim for an increased rating for hearing loss, or alternatively is intertwined with an appeal for a higher individual rating for hearing loss.  During the pendency of the appeal for a TDIU, the Veteran submitted a separate claim for an increased rating for hearing loss in July 2007.   Following additional examination and other development, the RO denied a rating in excess of 40 percent for bilateral hearing loss in May and September 2009.  The Veteran did not express timely disagreement with these decisions.  The Board will consider all the evidence of record including that relevant to hearing loss and tinnitus, but appeal of the assigned individual ratings is not before the Board.  

In order to establish entitlement to TDIU due to service- connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For this purpose, disabilities arising from a common etiology or impairing the same body system will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The Veteran has the following service-connected disabilities: bilateral hearing loss, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; and hypertrophy of the tonsils, rated as noncompensable.  Even when the hearing loss and tinnitus disabilities are combined, the Veteran does not meet the statutory requirements for a TDIU. VA records identified non-service-connected disorders of the low back, left knee, left ankle, and headaches.  Additional disabilities were recognized by SSA as listed below.  

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Id.  In this case, the rating board did not refer this case for extra-schedular consideration.

The issue then is whether the veteran's service connected disability precludes him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  VA has defined "substantially gainful employment" in the Adjudication and Procedural Manual as "employment at which nondisabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-1 MR IV.ii.2.F.24.d. (formerly Manual M21-1, Part VI, Section 7.09(7).

In adjudicating claims for TDIU, a total rating may be assigned where the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §4.16(a).  "Requiring a veteran to prove that he is 100 percent unemployable is different than requiring the veteran to prove that he cannot maintain substantially gainful employment.  The use of the word 'substantially' suggests an intent to impart flexibility into a determination of the veterans overall employability, whereas a requirement that the veteran prove 100 percent unemployability leaves no flexibility."  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).
                                                                                
Additionally, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. §4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist on a facts found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but is not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Although the VA is expected to give full consideration to the effect of combinations of disability, neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert.  Applicable regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner.  See 38 C.F.R. § 4.16(a); Geib 733 F.3d at 1354.

In statements dated in August 2005, December 2005, January 2006, July 2007, February 2009, and during a March 2013 Board hearing, the Veteran reported that he experienced significant difficulty understanding conversations in person and on the telephone, television programs, and instruction in a classroom since his exposure to noise from heavy weapons in service.  Although he reported no lost time from work, he noted that he was unable to advance his 10th grade education and obtain a high school diploma because he could not understand the teachers.  He reported that he successfully worked for 40 years in furniture manufacturing as an upholsterer, manufacturing supervisor, and instructor.  He reported that he was terminated from his last job in approximately 1997 because of safety reasons because he could not understand conversations including those with trainees.  He further reported that he had several job interviews but was not hired because of his medical history including hearing deficits.  He did not identify the potential employers or the nature of the position he sought.  

In a November 2006 claim, the Veteran reported that he last worked as a manufacturing supervisor in 1997, left that position because of his hearing disability, and had not tried to obtain employment.  In response to RO requests, the Veteran submitted one report from a former employer but not from his last long term employment ending in 1997.  In February 2007, an unidentified employer reported that the Veteran worked as a shipping clerk from March to September 1998 but could not work for unspecified safety reasons because of complaints of difficulty hearing.  The employer did not note any concessions made by reason of age or disability or explain the nature of safety hazards imposed on the duties of a clerk with difficulty hearing conversation.  

In a January 2001 SSA decision, an Administrative Law Judge (ALJ) noted that the Veteran applied for disability benefits in October 1998 asserting the following disabilities: hearing loss, gout, irregular heartbeat, and pain in the arms, shoulders and fingers.  The ALJ determined that the Veteran had severe impairment from elbow pain, gout, cervical spine disease, degenerative joint disease of the left shoulder, and cardiovascular disease post myocardial infarction.  A medical examiner found that the Veteran was unable to perform the bending and lifting work of an upholsterer.  The ALJ did not mention hearing loss as a contributor to the award of disability benefits.  However, the ALJ noted that the Veteran had a limited education and was semi-skilled but that the skills were not readily transferable to light or sedentary work.  The ALJ did not address the supervisory or clerical aspects of the Veteran's previous employment. 

The Veteran submitted the results of nine audiometric examinations from 1996 to 2009.   The Veteran consistently reported that he could hear sounds but could not understand speech.  All examinations showed no organic ear deficits.  Testing through 2006 showed bilateral puretone thresholds from 70 degrading to 100 decibels at frequencies of 3000 Hz and higher.  During the Veteran's period of employment in May 1996 and February 1998, speech recognition scores were from 96 to 88 percent.  The results remained approximately the same in testing in May and July 2003 when examiners noted that the Veteran did not use hearing aids but recommended that he do so.  Speech recognition was 75 percent bilaterally in August 2004, 80 and 84 percent in October 2005, and 64 and 52 percent in August 2006.  The Veteran reported that he had been told previously that hearing aids would not help his disability and devices provided by VA for the past year had only minimal benefit and caused headaches.  Bilateral tinnitus also interfered with understanding speech.  

In an October 2006 examination, a private audiologist noted that the Veteran was unable to wear his digital hearing aids.  In an October 2007 letter, a private physician noted that the Veteran had moderate to profound hearing loss with poor speech discrimination skills.  She noted that the Veteran was unemployable because of the hearing deficit, intolerance to hearing aids, and his age of 69.  In April 2009, audiometric tests showed bilateral puretone thresholds from 60 to 110 decibels at all frequencies with severe loss at frequencies about 2000 Hz.  Speech recognition was 52 and 48 percent.  The examiner recommended the use of hearing aids on a daily basis.  In May 2009, a private ear, nose, and throat physician also recommended the use of hearing aids.  

The Veteran underwent VA examinations on at least five occasions from August 2002 to June 2013.  Audiometric test results were substantially the same as measured by private examiners.  In January 2006, a VA examiner noted the Veteran's report that he had not used hearing protection or hearing aids during his working years and had not lost time from work but had received VA hearing aids four months earlier.  In October 2007, a VA examiner noted speech recognition of 32 and 24 percent and that the Veteran did not wear the hearing aids because of headaches.  The examiner reprogrammed the devices and ordered new devices using different technology.   In April 2009, an examiner noted improvement in speech recognition of 92 percent bilaterally.  The Veteran reported that he used hearing aids only in public because they could be too loud.  

During the May 2013 Board hearing, the Veteran testified that he had been in the furniture business all his life and for the last 10 years had taught others how to make furniture and made sure that orders went out.  He stated that his disability had prevented him from going to school and learning before the time of computers.  He further stated that at the time he ceased work, he was unable to give instructions and understand questions from his trainees, referring to this difficulty as a safety concern.  He stated that his hearing aids help more than without them but "not that much."  He testified that he was interviewed for several jobs in the furniture business but was not hired.  Regarding VA vocational rehabilitation, he stated that he was not offered employment training but was "set up at home" with a computer so that he could interact with others and that it was a "big help."  The Veteran displayed an ability to hear speech by his representative and the presiding VLJ in the quiet hearing room although the Veteran may have been using hearing aids at the time.   

In June 2013, a VA examiner noted speech recognition of 84 and 80 percent.  The Veteran reported, "I am not working anymore, I worked in management for years but I think that when people trying to ask me things so that I can understand what they are saying it was hard for me to do my job."  In response to a question regarding difficulty with hearing aids, the Veteran reported, "Not really a lot of difficulties at first getting used to them but now they help me a lot."  The examiner inspected the hearing aids during the examination and found that the batteries had been inserted incorrectly.  The examiner noted that the Veteran would not be able to perform occupational duties that would pose a threat to safety such as aircraft pilot or police officer but that the Veteran would be able to perform duties in "management."  

Later the same month, the Veteran was issued new hearing aids at a VA clinic.  In a follow-up appointment in July 2013, the technician noted that the Veteran reported good fit and physical comfort and good sound quality.

The Board finds that a total rating based on individual unemployability is not warranted.  The ratings of the Veteran's service connected disabilities do not meet the statutory requirements.  A referral for an extra-schedular rating is not warranted because the weight of lay and medical evidence is that the combined impairment from his service-connected disabilities with consideration of his education and work skills but not his age or non-service-connected disabilities does not preclude securing or following all forms of substantially gainful employment.  

Lay statements by the Veteran and his family of his sensed and observable symptoms are both competent and credible as they can be assessed by lay persons and are completely consistent with the medical records and with the current ratings of 40 and 10 percent that contemplate substantial hearing limitations.  The great weight of lay and medical evidence is that the Veteran has significant difficulty in understanding speech, particularly in a high noise background, which is partially improved with the regular use of appropriately fitted and adjusted hearing aids.  The Veteran has reported that he can hear sounds and has not asserted that he cannot hear noises such as fire alarms in buildings or from power equipment or is not safe to drive an automobile.  

The Board also acknowledges the brief statement by the private physician in October 2007 that the Veteran was unemployable in part because of hearing loss.  However, the physician also cited age and provided no explanation of the impact of many other significant non-service-connected disabilities.  Notably, the Veteran did not use hearing aids during his years of employment.  Further, nearly all examiners recommended the use of hearing aids notwithstanding the Veteran's discomfort and difficulty in adjusting to them.  As shown in more recent hearing examinations and hearing aid fittings, appropriate devices can be used effectively if properly selected, fitted, and used by the Veteran.  

The Board agrees that the Veteran is unable to perform his former 1997 employment duties that required instructing others in the craft of manufacturing of furniture, particularly in a high background noise environment.  It is reasonable that his hearing impairment would impose a safety hazard in those circumstances.  However, the Veteran has not provided additional detail to explain how his hearing disability is a safety hazard in other forms or venues of employment.  

The record does not show that the Veteran is unable to secure or pursue other forms of employment consistent with his education and skills.  The Veteran has 40 years of experience in the craft of furniture manufacturing and upholstery that can be performed in a non-supervisory role without extensive oral and aural communications.  Moreover, he has reported at least 10 years of experience as a manager and clerk that can be employed in many quiet business environments such as office logistics, human resources, and record keeping, copying, and filing, particularly with the regular use of hearing aids and enhancement devices for telephones.  Even considering the Veteran's limited formal education, his overall knowledge of the business and manufacturing skills must have included the ability to follow drawings, perform simple arithmetic, order materials, and prepare documents associated with the finished work product.  The Veteran has indicated that he gained some facility with the use of a personal computer provided by VA.  Further, his supervisory or management experience demonstrates the ability to organize and perform administrative tasks in situations where oral communications are not essential for safety.  As noted above, the Board considers only his hearing acuity, tinnitus, and tonsil disabilities and may not consider age or the impairment from non-service-connected disabilities such as elbow, shoulder, knee, and back pain or cardiovascular disease.  

The weight of the credible and probative evidence demonstrates that the Veteran's service-connected disabilities, individually or in combination, do not meet the criteria for a TDIU or for a referral for extra-schedular consideration under 38 C.F.R. § 4.16 (b).  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a total rating based on individual unemployability including on an extra-schedular basis. 


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


